ACCEPTED
                                                                             05-14-01180-CV
                                                                  FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                        9/30/2015 5:43:55 AM
                                                                                  LISA MATZ
                                                                                      CLERK

                    APPELLATE NO. 05-14-01180-CV

                  IN THE FIFTH COURT OF APPEALS             FILED IN
                                                     5th COURT OF APPEALS
                                                         DALLAS, TEXAS
                           DALLAS, TEXAS             9/30/2015 5:43:55 AM
                                                           LISA MATZ
                                                             Clerk


                           SHERRY RHODES

                                  V.

             JAMES ANDREW AIKENS AND NANCY AIKENS

                     IN THE INTEREST OF M.A.A.

_______________________________________________________________________

            APPELLANT REQUEST PERMISSION TO ENTER

                  NOTICE OF SCRIVENER'S ERRORS



_______________________________________________________________________




                            Sherry Rhodes
                          2001 Logan's Pointe
                       Mount Vernon, Texas 75457
                             214 530 7501
TO THE JUSTICES OF THE COURT:

      It is with great embarrassment and humility that Appellant Pro Se (Rhodes) files

this Request to Notice pursuant to Doctrine of Scrivener's Error. Request is not to

prejudice party, as Appellee's have effectively failed to timely file brief as Ordered .

Nor is request intended to burden Court, delay review or submission. But instead, to

offer to the Court easier maneuvering through Plaintiff’s Brief for analysis and review

due to clerical err, and/or Supplemental index reference without Volume identification.

No issue or content is compromised in Appellant's brief by this notice.

Statement:

      During the time Rhodes starting preparing her brief, she was receiving index

information that she believed incomplete. Requested supplements to the original index

started trickling without Volume Cover to Appellant. The Deputy Clerk recognized the

problem, and sent Vol. 1-3 Supp Indexes with identification Cover in May of 2015.

Another Index was received June 17 without a Volume. In June 30th brief, Rhodes used

the Index document numbers, presumed to be first volume in new Suits and recusal

issues. Today, September 29, upon request, it was resent with Cover as Suppl. Vol. 4.

By May and June, Appellant had initiated suits in district yielding appeal, approaching

hearings, facing new issues and deadlines in COA, and time was an elusive commodity.

Rhodes admits to being overwhelmed as she maneuvers thru system attempting legalese.




                                            1
IF IT PLEASES THE COURT:

       Appellant would like to offer more complete Supplemental information, inclusive

of Supplemental 4 received today to assist the court by Volume reference as shown on

“List”. See List, Exhibit A, Section One.

       Further, Appellant, accepting responsibility and consequence, is beyond

embarrassment that she also drafted inadvertent err in other references. She recognizes

her difficulties in this area, and that she no longer has the full range of professional

capabilities which she has retained proudly her whole life. See List, Exhibit A, Section

Two.

       Appellant, Rhodes, Pro Se, humbled, extends her apologies for burdening this

Court with such trivial matter, and unintentionally tasking Court's review of Rhodes'

brief; or with this Request when Court has such important matters before the Justices.

                                   Prayer and Request

       It is for these reasons that Appellant offers the Court this Request and Notice, and

ask the court allow err information for reference specifically to assist the Court in

review. Any alternative determination will be graciously accepted.

                                                     Respectfully Submitted by:

                                                     /s/ Sherry Rhodes___________

                                                     Sherry Rhodes, Plaintiff Pro Se

Attached is Exhibit A List


                                              2
                                Certificate of Conference

      It is on this day of filing that Appellant attempts to confer with the parties, Mayor

Pruitt Counsel for Andy and Nancy Aikens, presumed opposed, Matthew Aikens,

unavailable, and Breena Nichols Rhodes, not opposed.

                                                     /s/ Sherry Rhodes____________




                                  Certificate of Service

      It is on this day of filing the Appellant service the parties by efile service, email,

and/or fax.



                                                     /s/ Sherry Rhodes_____________




                                              3
                                         EXHIBIT A – LIST


*CR means Clerk's Records; SCR means Supplemental Clerk Records; RR means Reporter's Records*
The new references does not affect word count or length of June 30th brief amended July 8, 2015.


          SECTION ONE: COMPLETE SUPPLEMENTAL VOLUME REFERENCES


Pg ix, ...Motion to Recuse ref [CR469] should read [4SCR469], and Supplemental to Motion to
       Recuse [CR555] should read [4SCR555];
Pg ix, Regional denied supplemental motion to recuse...[CR575] should read [4SCR575]
Pg ix, Regional vacated supplemental motion to recuse...[CR617] should read [4SCR620]
Pg ix, submitted Petition for referral...[CRsupp59] should read [ 4SCR59]
Pg 5, 3rd para, ...enforcement to join. [CR317; Suppl 135;150] should read [CR317; 1SCR135;150]
Pg 9, lst para, ...Motion to Reconsider (supp4;CR474) should read [2SCR4; CR474]
Pg 10, 2nd para...general standing order...[CRsupp.Index #219] should read [1SCR219]
Pg 11, 2nd para...not allowed..with lead [CR317; Suppl 135;150] should read [CR317; 1SCR135;150]
Pg 35, 4th line, ... 2015 Index Sup 399, and Aff. 626; should read 4SCR399, and Aff. 4SCR626;
Pg 35, ...motion to reconsider reference should read [2SCR4; CR648, 836]
Pg 41, ...father service...[CR supp 178, 189] should read [1SCR 178; 189]
Pg 41,...Request for Clarification...[CR Sup 253] should read [1SCR253]
Pg 49, ...declared indigent by court.[CR supp. 30, 32, 80] should read [1SCR 30,32,80]
Pg 57, ...Notice of Appeals. [CR584] should read [4SCR584]; and [CR59] should read [4SCR59];
pg 58, ...reference to [CR555]... [CR469; 484]… [CR620; 621] should read [4SCR555], [4SCR469;
       484], [4SCR620; 621].


                                 SECTION TWO: INADVERTENT ERRs


Pg ix, first line... ref [CR324] should read [CR234]
Pg ix, Motion to Enforce denied...[CR959] should read [CR859];
Pg 1, … referenced to August 9, 2009 should read August 10, 2009.
Pg 5, 2nd para, ...pick up...with Rhodes [3CR79,81] should read [3RR79,81]


                                                   4
Pg 6, 1st para, 5th ln...[CR49-51] should read [3RR49-51]
Pg 10, lst para, ...and on social security [CR136-160] should read [3RR136-160];
Pg 15, ...in violation of 14 USC1512 (b)-(k) should read 18 USC1512 (b)-(k).
       (Note: the correct reference made in brief's Index of Authorities.)
Pg 22, No. 9, reference to [CR139] should read [CR186]
Pg 36, 8.b. CR466… should read CR446.
Pg 55, ...“found it” [CR29,30,81] should read [6RR29,30,81]
Pg 56, …Concl. 3 reference to [CR466] should read [CR446]
Pg 56, Sec X, ...reference to denying... New Trial [CR880] should read [CR860]
Pg 57, ln 4,5...lack of authority..[CR4-7, 17-21] should read [4RR4-7, 17-21].




                                                    5